DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 recite ranges of water in the fuel of 50% or 30 % or less which includes zero.  Since the claim from which these claims depend require the presence of the water, this broadening of range to include zero is indefinite.  A bottom range should be recited. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 13-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Strey et al (US 2012/0180741)
Regarding Claims 1 and 13-16  and 18-19
Strey et al (US 2012/0180741) discloses an internal combustion engine with a fuel mixture in situ comprising a nonpolar fuel B an amphiphilic component C, and an auxiliary component D injected into an internal combustion engine (Abstract) the fuel includes diesel and water [0061] The fuel comprises water (See claim 30 reference) 
The fuel is mixed in a chamber directly to the injection nozzle [0032] and mixing chamber geometry is optimized [0033] [0035](meeting the limitation of claim 1)
The polar component A includes water and hydrogen peroxide (Claim 18 and 20 of reference) and the auxiliary component D is ammonia (See claim 25 of reference)(meeting the limitations of claims 1 and 15 for the fuel mixture)
1-70 % wt. polar component A (i.e. water and hydrogen peroxide) (See claim 37 reference) 40-99 wt.% component B, non-polar fuel, 0-20 wt.%, amphiphilic C and 00-20 wt.% auxiliary component such as ammonia (Claim 37 reference) the fuel is produced in situ in high pressure region of injection system of internal combustion engine (Claim 37 reference) the fuel is combustible with air [0007] (meeting the limitation of claim 1 for combusting with an oxidant)(air meeting the limitation for combusting and the limitations of claims 1 and 18 for an oxidant and for air and clams 13 and 14 for air and where air comprises oxygen) 
The fuel is injected an pressure is 100-4000 bar (See claim 18 reference) (meeting the limitation for direction the composition to a combustion chamber and for compression of claim 15)
The fuel is combusted in a single cylinder research engine Fig 3 [0036,0040] (meeting the limitation of claims 1 and 15 for combustion) or a MAN direct injection ATL charged five cylinder diesel engine [0046] (meeting the limitations of claim 15 for a cylinder and a piston and a combustion chamber and claim 19 for a spark ignition engine)
The fuel is composed to a pressure dependent on the engine and injection system type and injected and combusted  [0050]  The engine possess cylinders [0047](meeting claim 15 et seq.)
The fuel is for use in internal combustion engines and in high pressure part of fuel systems with high pressure in the injections system for optimal combustion rapid mixing kinetics allow rapid adjustment of the metered ultra-finely distributed mixture corresponding to the change in the load state of the engines.  The fuel is a clean fuel optimized to the particular operating point of the engine and production thereof directly before the combustion operation in the high pressure region of the injection system.  The fuel is efficiently combustible with air.   [0007]  The fuel is in a mixing chamber [0033] [0044] (i.e. each compositional component is separately sent to said mixing chamber thereby meeting the limitations of claim 12 meeting claim 1) and injected into engine for combustion [0037] [0046]  The mixtures may be triphasic [0055] 
Claim(s) 2-12 and 20 and in the alternatively Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strey et al (US 2012/0180741) as applied to claims 1, 13-16 and 18-19
Regarding Claims 2-11:
Strey discloses the limitations above set forth.  Strey discloses the polar component A includes water and hydrogen peroxide (Claim 18 and 20 of reference) and the auxiliary component D is ammonia (See claim 25 of reference) 1-70 % wt. polar component A (i.e. water and hydrogen peroxide) (See claim 37 reference) 40-99 wt.% component B, non-polar fuel, 0-20 wt.%, amphiphilic C and 0-20 wt.% auxiliary component such as ammonia (Claim 37 reference) the fuel is produced in situ in high pressure region of injection system of internal combustion engine (Claim 37 reference) the fuel is combustible with air [0007] (air meeting the limitation of claim 1 for an oxidant and clam 18) 
The examiner notes that the applicant has claimed a molar concentration rather than weight; however, the examiner maintains the range of the various fuel components is such that it will overlap or otherwise render obvious the claimed molar %.  
The examiner also notes that the amount of each component can be optimized based on the engine conditions as taught by the reference:  The fuel is for use in internal combustion engines and in high pressure part of fuel systems with high pressure in the injections system for optimal combustion rapid mixing kinetics allow rapid adjustment of the metered ultra-finely distributed mixture corresponding to the change in the load state of the engines.  The fuel is a clean fuel optimized to the particular operating point of the engine and production thereof directly before the combustion operation in the high pressure region of the injection system.  The fuel is efficiently combustible with air.   [0007]  
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)" 
 Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding Claims 12:
Strey discloses the limitations above set forth.  
There are extra tanks for the fuel components [0050] rendering obvious adding the fuel components separately.
Strey discloses the fuel mixture in situ (Abstract) rendering obvious adding the components to the chamber separately. Strey also discloses a couple of source tanks for the fuel (See Fig’s)
The fuel is for use in internal combustion engines and in high pressure part of fuel systems with high pressure in the injections system for optimal combustion rapid mixing kinetics allow rapid adjustment of the metered ultra-finely distributed mixture corresponding to the change in the load state of the engines.  The fuel is a clean fuel optimized to the particular operating point of the engine and production thereof directly before the combustion operation in the high pressure region of the injection system.  [0007] The fuel mixture may be optimized for the mixing chamber geometry. [0031][0033]   
Mixing in situ from different tanks and having a metered addition system for the fuel components renders obvious to one of ordinary skill in the art at the time of filing the invention to try to add each additive from a different tank and adding separately.





Alternatively Regarding Claim 16:
The fuel is combusted in a single cylinder research engine Fig 3 [0036,0040] (meeting the limitation of claims 1 and 15 for combustion) or a MAN direct injection ATL charged five cylinder diesel engine [0046] (meeting the limitations of claim 15 for a cylinder and a piston and a combustion chamber and claim 19 for a spark ignition engine)
The fuel is composed to a pressure dependent on the engine and injection system type and injected and combusted  [0050]  The engine possess cylinders [0047] while the examiner maintains this meets the limitations of claim 16 assuming arguendo it does not it still renders obvious to one of ordinary skill in the art at the time of filing the invention to try forming a compressed fuel mixture of claim 16.
Regarding Claim 20:
Strey discloses the limitations above set forth.  
The fuel is injected an pressure is 100-4000 bar (See claim 18 reference) 
The fuel is combusted in a single cylinder research engine Fig 3 [0036,0040] or a MAN direct injection ATL charged five cylinder diesel engine [0046] (meeting the limitations of claim 15 for a cylinder and a piston and a combustion chamber and claim 19 for a spark ignition engine) where a diesel engine meets the limitations for a compression ignition engine.


Claim(s) 17 and 20 (in the alternative) is/are rejected under 35 U.S.C. 103 as being unpatentable over Strey et al (US 2012/0180741) as applied to claims 1, 2-12, 13-16 and 18-20 further in view of McAliece et al (US 6,435,153) or in the alternative further in view of Williams et al (US 2011/0108000)
Regarding Claim 17 and Claim 20:
Strey discloses the limitations above set forth.  
The fuel is injected an pressure is 100-4000 bar (See claim 18 reference) 
The fuel is combusted in a single cylinder research engine Fig 3 [0036,0040] or a MAN direct injection ATL charged five cylinder diesel engine [0046] (meeting the limitations of claim 15 for a cylinder and a piston and a combustion chamber and claim 19 for a spark ignition engine)
Assuming arguendo the diesel engine does not render obvious a compression ignition engine and noting the compression ratio of between 12 and 20 in the cylinder is not expressly disclosed by Strey:
McAliece et al (US 6,435,153) discloses an engine such as a diesel  (i.e. compression ignition) or Otto cycle (i.e. spark ignition engine) operating engine which can be operated with alternative fuels (C1 L1-10) having a cylinder (C2 L18-30) and a piston (C1 L60-65) The engine has fuel compressed to a spark ignition event (C1 L40-45)  The engine may be a diesel engine with a compression ratio between 14 and 21 (2 L35-42) An example of an ending includes a direct cylinder injected MAN engine with a 12 liter capacity and in diesel form has a compression ratio of 19:1 (C2 L40-45) within the claimed range) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combust the fuel of Strey in a compression ignition engine with a compression ratio of 19 as taught by McAliece as this is suitable for operating engines including MAN engines on alternative fuels.

In the alternative,
Williams et al (US 2011/0108000) discloses an engine which is a spark ignition or compression ignition type with a water or other non-fuel liquid injected into the combustion temperature (Abstract) [0002] [0022] the use of water and a non-fuel fluid aids such as peroxides [0027]  in compression cycle to reduce NOx [0002] the engine has cylinders [0004] [0010-0012] [0016] the water/fuel fluid is injected into the combustion chamber with air while measuring temperature pressure and humidity [0024] the fuel may include ammonia and oxygenated water [0048] The cylinder geometry and compression ratio are calculated [0062] Varying quantities of water can increase power and efficiency and allow increase of compression ratio form 11.3 to 14 without auto ignition as the temperature in the combustion chamber is reduced [0064] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combust the fuel of Strey in a compression ignition engine with a compression ratio of 11.3 to 14 as taught by Williams as this is suitable for operating engines including both spark ignition and compression ignition types using fuels having water and peroxides and ammonia components to reduce NOx.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying this office action for prior art teaching ammonia based fuels.  For example:
Van Eeck (US 4,030,455) discloses water injected into internal combustion engine along with hydrogen peroxide and ammonia (See Abstract and Claim 5 reference) with air during idling (See claim 9 of reference) and combustion (See claim 22 of reference) 
Hair III et al (US 2012/0280517) discloses hydrogen contain fuel oxidizer combinations such as aqueous ammonia and aqueous hydrogen peroxide (Abstract) [0002] into a reaction chamber [0007] The fuel comprises ammonia [0008] and the oxidizing agent is hydrogen peroxide [0011-0012] the fuel is a low carbon fuel [0013] The fuel mixture is in a combustion chamber of an internal combustion engine and may be in an aqueous solution prior to introduction to the fuel chamber or reacted in the chamber  [0023] The engines include combustion or expansion chambers of a piston engine or a rotary engine [0024] the engine includes heat engines, air engines, etc. [0033] The fuel is pressurized and includes oxygen [0060] The fuel may be 96 wt.% ammonia and 4 % weight gasoline diesel ethanol or other fuel [0131] The fuel comprises water [0135] The pressure is at or above 25 bar (see claim 29 reference) [0187]
Lindberg (US 4,409,931) discloses injection of controlled amount of fluid such as water and hydrogen peroxide and ammonia into an engine and combusted (C2 L35-58) with oxygen and air (C2 L60-68) (C4 L40) The fuel is for internal combustion engines such as cycle reciprocating engine, internal combustion rotary engine such as Wankle etc. (C3 L20-25) The fuel may be used in a Lincoln Continental Mark III ’69 (C5 L1-10)  One tank may hold ammonia solution and the other hydrogen peroxide ammonia solution is effective combustion peak temperature coolant due to high specific heat at high temperatures and a water solution of hydrogen peroxide is in the other tank it is a strong oxidizing agent and produces complete combustion of a fuel air mixture in cylinders (C32 L35-59) Hydrogen peroxide an ammonia are very active together to remove sludge gum and carbon deposits (C32 L58-65) 
Beer et al (US 5,443,805) discloses injection of an additive such as ammonia with a small amount of a hydrocarbon to reduce pollutions (Abstract) 
The hydrocarbon is 5-15 wt.% of the mixture (C2 L50-56) 
The fuel mixture and a stoichiometric amount of oxygen is present (C4 L36-40) The fuel may comprise hydrogen peroxide oxidant (C10 L34-36) The composition may be an aqueous solution (C2 L50-60)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771